DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Deem et al. (Pub. No. US 2010/0010567) is considered some of the most relevant prior art and teaches features such a neuromodulation using a vascular catheter. However, the prior art fails to teach a method for reducing a pain level in a patient, comprising all of the steps of: measuring a baseline condition of a pain parameter associated with a diagnosed disease or condition in the patient; measuring a post-neuromodulation condition of the pain parameter; and comparing the post-neuromodulation condition to the baseline condition to determine a change in the pain parameter, the change in the pain parameter providing a measurable indicator of a reduction of the pain level in the patient following treatment using the neuromodulation assembly. Furthermore, it would not be obvious to one of ordinary skill in the art to modify the known prior art with the above recited features. The reasoning applies to independent claims 33, 42, and 50.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793